Citation Nr: 0615568	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  96-08 138	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




REMAND

The appellant served from January 11, 1982, to March 17, 
1982.
 
This matter comes before the Board on remand from the United 
States Court of Appeals for Veterans Claims (Court).  By a 
May 2005 decision, the Board denied entitlement to service 
connection for a back disability.  The appellant appealed to 
the Court, and the Court ordered remand in response to a 
joint motion to remand on the basis that the Board had erred 
in failing to ensure compliance with an August 2003 Board 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated).  

In the instant case, the Board's August 2003 remand 
instructed the RO to provide the appellant with an orthopedic 
examination of his back.  The Board's remand, inter alia, 
specified that:

. . . All opinions provided must be reconciled with 
all other opinions of record.  In this regard, the 
examiner should comment on the findings made in the 
service medical records, the December 1998 
statement from Dr. Pertroski, the August 2000 
MedWorks of Saratoga radiology report, and the 
February 1999 and April 2003 VA examination 
reports.  The rationale for all opinions should be 
explained in detail.

The veteran was afforded a VA examination in February 2005.  
That examiner did not, as instructed by the Board, reconcile 
his opinions with the opinions in any of these four 
documents.  Since the February 2005 examiner did not comply 
with the Board's remand orders, remand to the RO is mandated 
for compliance with Stegall, supra.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange an 
orthopedic examination of the 
appellant by a physician with 
appropriate expertise to determine 
the nature and etiology of any back 
disability(ies) that the appellant 
may have.  

The appellant's claims file, 
including a copy of this remand, 
must be made available to the 
examiner for review in connection 
with the examination.  The 
examiner's attention is specifically 
drawn to the contents and medical 
findings in the appellant's service 
medical records (SMRs), the December 
1998 statement from Dr. Pertroski, 
the August 2000 MedWorks of Saratoga 
radiology report, and the February 
1999, April 2003, and February 2005 
VA examination reports.  

The examiner should determine the 
correct diagnosis(es).  Thereafter, 
the examiner should give an opinion 
as to the medical probability that 
each current back disability is 
attributable to the appellant's 
military service.  Such an opinion 
should be provided as to each 
diagnosed disease process.  If it is 
determined that the appellant has a 
developmental condition, such as 
spondylosis or spondylolysis, the 
examiner should specify whether any 
such condition is subject to 
improvement or worsening, and should 
indicate whether any such condition 
first manifested itself or underwent 
a worsening during the appellant's 
brief period of military service.  
If it is determined that there is no 
current disability, no relationship 
to military service, or that any low 
back disability that the appellant 
may have is related to non-service-
connected injuries or disability, 
the examiner should expressly say so 
and provide detailed reasons for 
such opinions.  

All opinions provided must be 
reconciled with all other opinions 
of record.  In this regard, the 
examiner must comment on the 
findings made in the service medical 
records, the December 1998 statement 
from Dr. Pertroski, the August 2000 
MedWorks of Saratoga radiology 
report, and the February 1999, April 
2003, and February 2005 VA 
examination reports.  The rationale 
for all opinions should be explained 
in detail.

The RO must ensure that the 
examination report complies with 
this remand, especially with respect 
to the instructions to provide 
specific opinions for each diagnosed 
back disability, to provide medical 
opinions on causation and 
aggravation, and to reconcile 
opinions provided by the examiner 
with earlier opinions of record, as 
noted in the preceding paragraph.  
If the report is insufficient, it 
should be returned to the examiner 
for necessary corrective action, as 
appropriate.  

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2005).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  (The Board 
notes that the veteran's 
representative has asked for a copy 
of the examination report prepared 
in conjunction with this remand.  
The RO should respond to this 
request.)  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

